UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 26, 2011 (Date of Report (Date of Earliest Event Reported)) United Bancorp, Inc. (Exact name of registrant as specified in charter) Michigan 0-16640 38-2606280 (State or other jurisdiction of incorporation) Commission File Number (I.R.S. Employer Identification No.) 2723 S. State Street, Ann Arbor, MI48104 (Address of principal executive offices) (734) 214-3700 (Registrant’s telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective at the conclusion of the Annual Meeting of Shareholders held on April 26, 2011, David S. Hickman retired from his positions of Chairman of the Board and a director of United Bancorp, Inc. (the "Company") and its subsidiary, United Bank & Trust.There is no disagreement between the Company and Mr. Hickman known to an executive officer of the Company, as defined in 17 CFR 240.3b-7, on any matter relating to the Company's operations, policies or practices. Item 5.07 Submission of Matters to a Vote of Security Holders The Company's annual meeting of shareholders was held on April 26, 2011. At that meeting, the shareholders voted on four proposals and cast their votes as described below. Proposal 1 The individuals listed below were elected to serve a three-year term on the Company’s Board of Directors: Votes Cast For Withheld Broker Non-Votes Stephanie H. Boyse 7,306,623 419,005 1,776,593 John H. Foss 7,380,873 344,755 1,776,593 Proposal 2 Proposal 2 was a proposal to approve the Company's executive compensation practices, as disclosed in the Proxy Statement.This proposal was approved. Votes Cast For Against Abstain Broker Non-Votes 6,610,606 743,307 371,715 1,776,593 Proposal 3 Proposal 3 was a proposal to authorize additional shares for issuance under the United Bancorp, Inc. Director Retainer Stock Plan.This proposal was approved. Votes Cast For Against Abstain Broker Non-Votes 6,347,337 1,293,208 85,083 1,776,593 2 Proposal 4 Proposal 4 was a proposal to ratify the appointment of BKD, LLP as independent auditors for 2011. This proposal was approved. Votes Cast For Against Abstain Broker Non-Votes 9,140,760 246,041 115,420 0 Item 7.01 Regulation FD Disclosure. On April 27, 2011, United Bancorp, Inc. issued the press release furnished with this report as Exhibit 99.1, which is here incorporated by reference. The information under this Item 7.01 and Exhibit 99.1 are furnished to, and not filed with, the Commission. Item 8.01 Other Events Effective at the conclusion of the Annual Meeting of Shareholders on April 26, 2011, James C. Lawson became Chairman of the Board of the Company and its subsidiary, United Bank & Trust. Mr. Lawson succeeds David S. Hickman in this position. Item 9.01 Financial Statements and Exhibits (c)Exhibits Press release dated April 27, 2011. This exhibit is furnished to, and not filed with, the Commission. 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. United Bancorp, Inc. (Registrant) By: Date: April 27, 2011 /s/ Randal J. Rabe Randal J. Rabe Executive Vice President and Chief Financial Officer 4 EXHIBIT INDEX Exhibit Number Document Press release dated April 27, 2011. This exhibit is furnished to, and not filed with, the Commission. 5
